Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-3, 5, 7-14, and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panescu et al. (U.S. Patent 5,688,267) in view of Lipson et al. (U.S. Patent 6,099,524) in view of Pecor et al. (U.S. Patent 6,398,782).

Regarding claims 2, 8, 12 and 18, Panescu et al. disclose bipolar electrosurgical device comprising:
an elongate shaft having an annular wall, a proximal end and a distal end (the shaft of “flexible catheter body 22,” see col. 4:63 – col. 5:18 and figures 1A and 2A for example, and other alternate/equivalent counterparts in other embodiments);
wherein at least the distal end of the elongate shaft comprises a central longitudinal axis (running from the distal to the proximal end and corresponding to the central longitudinal axis of the catheter body shown in figures 1A-20);
a distal electrode (herein also known as a first electrode) (the more distal hemispherical and cylindrical portions of “electrode 16,” see col. 4:63 – col. 5:18 and figures 1A, 2A, 10-12 and 19) on an outer circumferential surface of the elongate shaft and positioned at a distal tip of the elongate shaft;
a second electrode (see col. 4:46-47) carried on the elongate shaft,
wherein the distal electrode and the second electrode form a bipolar (see col. 4:46-47) heating device;
a lumen (see “interior lumen 42” in figure 2A, and other alternate/equivalent counterparts in other embodiments see figures 1A-20) extending through the elongate shaft,
a flowing fluid acting as a cooling fluid, see col. 6:10-14, and col. 7:54-62,
a thermocouple (“thermocouple/thermistor” 112, see col. 21:14-37 (and all of the other references to the thermocouple or thermistor) and figures 10-19) extending through the fluid delivery lumen and extending distally out of the distal tip of the elongate shaft (see figures 10-19)
It should also be noted the thermocouple extends externally out of an opening at the distal end of the elongate shaft, and 
a connector (“plugs 30,” see col. 4:66 through col. 5:5 and figure 1A, and alternate/equivalent counterparts in other embodiments) provided at or near the proximal end of the elongate shaft for electrically coupling the distal electrode and the proximal electrode to a voltage source, wherein at least one of the first or distal electrode and the second electrode are configured to receive electrical energy from the voltage source.
Panescu et al. fail to explicitly recite:
the second electrode is a proximal electrode on an outer circumferential surface of the elongate shaft and positioned proximal to the distal electrode on the elongate shaft with a distal edge of the proximal electrode being axially spaced along the central longitudinal axis between 2 mm  and 25 mm from the proximal edge of the distal electrode; 
and insulation  on the outer surface of the shaft between the distal and proximal electrodes.
In further regards to the recitations that A) the lumen is a “fluid delivery lumen” — the “fluid delivery” portion, B) the bipolar device is a bipolar electrosurgical thermal denervation device, and C) “the active electrode is configured to receive sufficient electrical energy from the voltage source to heat tissue in a target area of a vertebral body sufficient to denervate at least a portion of a basivertebral nerve within the vertebral body,” these are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
Like Panescu et al., Lipson et al. disclose a very similar ablation device having a bipolar electrode set disposed on the outer surface of the catheter shaft (“catheter tube 20” or “catheter 66,” see col. 7:36-50, col. 10:55-65 and figures 1-6) with a “distal tip electrode 68” (see col. 10:55-65 and figure 6) and teach providing the bipolar electrodes or electrode set with an arrangement where there is a second electrode (“band electrode 70,” see col. 10:55-65 and figure 6) in order to provide a known and workable bipolar electrode arrangement disposed on a catheter for ablating tissue.
Even though the fact that the electrodes 68 and 70 are used for bipolar ablation demonstrates inherently that the plastic is an electrical insulator, Lipson et al. fail to explicitly recite that the plastic of the catheter is an (electrical) insulator.
Additionally, although Lipson et al. disclose a spacing between electrodes 68 and 70 that is roughly the same length of the electrodes 68 and 70 which could be 5-8 mm or less and therefore the spacing between the distal edge of the proximal electrode would be axially spaced along the central longitudinal axis between 8 mm or less from the proximal edge of the distal electrode, Lipson et al. fail to explicitly recite a distal edge of the proximal electrode being axially spaced along the central longitudinal axis between 2 mm and 25 mm from the proximal edge of the distal electrode.
Aside from being inherent for a properly working device having a bipolar electrode pair, it is extremely well known in the art to provide an electrical insulator on the outer surface of the shaft between the distal and proximal electrodes that are also on the outer surface of the shaft so that the bipolar electrodes may be electrically isolated from each.
As an example, Pecor et al. disclose a bipolar device having an elongate member having an elongate shaft (“elongate probe body” 12, see col. 5: 65 — col. 6:2 and figures 2-3) with a distal electrode and proximal that form a bipolar electrode pair (“electrode” 30 and “electrode” 32 respectively, see col. 6:18-54) and teach:
The electrically insulative band 34 between the distal electrode 30 and proximal electrode 32 may comprise a separate band of plastic or other electrically non-conductive material. Alternatively, such electrically insulative band 34 may comprise a portion (e.g., a raised or protruding area) of the electrically insulative tubular sheath 20 disposed between the distal electrode 30 and proximal electrode 32.
See col. 6:47-54. Also see col. 8:38-60 for more discussion on the bipolar electrodes and the insulation/insulation member placed between the bipolar electrodes.
Providing the elongate shaft 12 of the electrosurgical device with a proximally placed connector (“proximal connector” 16, see col. 5:65 — col. 6:17, col. 7:28-67, and figures 1-4) at or near the proximal end of the elongate shaft for electrically coupling the active electrode to a voltage source” in order to deliver electrical energy from a proximal position to the distal end of the electrosurgical device in order to treat tissue.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Panescu et al., as is taught by Lipson et al., to provide the electrode bipolar electrode pair on the catheter already having a distal tip electrode (the first electrode) with a proximal band electrode (the second electrode) in order to provide a known and workable bipolar electrode arrangement disposed on a catheter for ablating tissue, and as is extremely well known in the art and also taught by Pecor et al., to provide an electrical insulator on the outer surface of the shaft between the distal and proximal electrodes that are also on the outer surface of the shaft so that the bipolar electrodes may be electrically isolated from each and to also provide the elongate device with a proximally placed connector at or near the proximal end of the elongate shaft for electrically coupling the active electrode to a voltage source” in order to deliver electrical energy from a proximal position to the distal end of the electrosurgical device in order to treat tissue.

Regarding claims 3 and 13, Panescu et al. disclose the claimed plurality of thermocouples (see thermocouples 112 in figure 18 and thermocouples 104, 106, 108, and 112 inside 110 in figure 19).

Regarding claims 5 and 14, Panescu et al. disclose the claimed invention (see figures 1A-19).

Regarding claim 7, Panescu et al. disclose the claimed invention (see figures 1A-19).

Regarding claims 9-10, 17, and 19, Panescu et al. in view of Lipson et al. in view of Pecor et al. disclose the claimed invention (both Lipson et al. (see figure 6) and Pecor et al. (see figure 3) disclose the claimed subject matter).

Regarding claims 11, 20 and 21, Panescu et al. in view of Lipson et al. in view of Pecor et al. disclose the claimed invention, see Pecor et al. see figure 3.


Response to Arguments

Applicant’s arguments with respect to the thermocouple and the new amended claim language, see pages 7-8, filed 09/29/2022, with respect to the previous obviousness rejections under 35 U.S.C. §103 as being unpatentable over  Lipson et al. (U.S. Patent 6,099,524) in view of Pecor et al. (U.S. Patent 6,398,782) in view of Hill, Il et al. (U.S. Patent Application Publication 2002/0165532) in further view of Hallock et al. (U.S. Patent 6,235,022) have been fully considered and are persuasive.  The persuasiveness is due solely to the amended claim language with respect to the thermocouple extension. The previous obviousness rejections under 35 U.S.C. §103 of claims 2-3, 5, 7-14, and 17-21 have been withdrawn. 
However, due to the newly amended claim language with respect to the thermocouple extension the newly cited prior art Panescu et al. disclose this subject matter.  Additionally, because of the newly added subject matter it is clearer and more straight forward to use Panescu et al. as the primary reference while only using Lipson et al. and Pecor et al. as secondary teaching references, thus yielding a three reference obviousness rejection.
Finally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F. 2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In this regard, a conclusion of obviousness may be based on common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.  In re Bozek, 416 F .2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Due to the RCE, this action is made non final.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792